Opinion issued January 29, 2004













In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-01316-CR
____________

JAMAAL TAAJWAAR JARRETT, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 179th District Court
Harris County, Texas
Trial Court Cause No. 799531



 
MEMORANDUM  OPINION
               We are without jurisdiction to entertain this appeal.  Appellant was
sentenced in this case on October 30, 2003.  No motion for new trial was filed.  The
deadline for filing notice of appeal was therefore December 1, 2003 because the
thirtieth day after sentencing fell on a weekend.  Tex. R. App. P. 4.1(a), 26.2(a)(1).
               Notice of appeal was deposited in the mail on December 4, 2003, according
to the postmark on the copy of the envelope included in the clerk’s record.  Because
the notice of appeal was mailed three days after the filing deadline, it did not comply
with Rule 9.2 of the Texas Rules of Appellate Procedure, the “mailbox rule.”  See
Tex. R. App. P. 9.2(b).  Although the notice of appeal was filed within the 15-day
time period for filing a motion for extension of time to file notice of appeal, no such
motion for extension of time was filed.  See Tex. R. App. P. 26.3.
               We therefore dismiss the appeal for lack of jurisdiction.  Slaton v. State, 981
S.W.2d 208, 209-10 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522
(Tex. Crim. App. 1996).
               All pending motions are denied as moot.

               It is so ORDERED.
PER CURIAM
Panel consists of Justices Nuchia, Alcala, and Hanks.
Do not publish.  Tex. R. App. P. 47.2(b).